Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  162184-5                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ROBERT DAVIS,                                                                                        Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 162184
                                                                    COA: 355265
                                                                    Ct of Claims: 2020-000207-MZ
  SECRETARY OF STATE,
           Defendant-Appellant.

  _________________________________________/
  THOMAS LAMBERT, MICHIGAN OPEN
  CARRY, INC., MICHIGAN GUN OWNERS,
  and MICHIGAN COALITION FOR
  RESPONSIBLE GUN OWNERS,
            Plaintiffs-Appellees,
  v                                                                 SC: 162185
                                                                    COA: 355266
                                                                    Ct of Claims: 2020-000208-MZ
  SECRETARY OF STATE and ATTORNEY
  GENERAL,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2020
         s1208
                                                                               Clerk